                Case 19-11973-MFW           Doc 193     Filed 10/03/19   Page 1 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                               Chapter 11

 SUGARFINA, INC., et al.                              Case No. 19-11973 (MFW)
                                                      (Jointly Administered)
                                 Debtors.

                  NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                   HEARING ON OCTOBER 7, 2019 AT 10:30 A.M. (ET)

MATTERS GOING FORWARD:

1. Debtors’ Motion for Entry of an Order: (I) (A) Approving Bidding Procedures and Protections
   in Connection with a Sale of Substantially All of Debtors’ Assets Free and Clear of Liens, and
   Sale Hearing; (C) Approving the Form and Manner of Notice Thereof; (D) Approving
   Procedures for the Assumption and Assignment of Contracts and Leases; (E) Granting Related
   Relief and (II) (A) Authorizing and Approving the Sale of Substantially All the Debtors’ Assets
   Free and Clear of All Liens, Claims, Interests, and Encumbrances; (B) Authorizing and
   Approving the Assumption and Assignment of Certain Contracts and Leases; and (C) Granting
   Related Relief [D.I. 62, filed September 10, 2019]

          Objection/Response Deadline: September 17, 2019 at 4:00 p.m., extended to September
          23, 2019 at 4:00 p.m. (ET) for Official Committee of Unsecured Creditors, United States
          Trustee, Short Hills, International Market Place, ShopCore Properties, Domain Northside
          Retail, The Macerich Company, The Forbes Company, A/R Retail, LLC, and Federal
          Realty Investment Trust.

          Objection/Responses Filed:
          A. Landlord BP Prucenter Acquisition LLC’s Limited Objection to Debtors’ Motion for
             Entry of an Order: (I) (A) Approving Bidding Procedures and Protections in
             Connection with a Sale of Substantially All of Debtors’ Assets Free and Clear of Liens,
             and Sale Hearing; (C) Approving the Form and Manner of Notice Thereof; (D)
             Approving Procedures for the Assumption and Assignment of Contracts and Leases;
             (E) Granting Related Relief and (II) (A) Authorizing and Approving the Sale of
             Substantially All the Debtors’ Assets Free and Clear of All Liens, Claims, Interests,
             and Encumbrances; (B) Authorizing and Approving the Assumption and Assignment
             of Certain Contracts and Leases; and (C) Granting Related Relief [D.I. 108, filed
             September 19, 2019]

          B. Informal comments received from Official Committee of Unsecured Creditors, United
             States Trustee, and various landlords.

          C. Joinder of Domain Northside Retail Property Owner LP to Landlord BP Prucenter
             Acquisition LLC’s Limited Objection to Debtors’ Motion for Entry of an Order: (I)
             (A) Approving Bidding Procedures and Protections in Connection with a Sale of


11272756/3
               Case 19-11973-MFW         Doc 193     Filed 10/03/19     Page 2 of 5



             Substantially All of Debtors’ Assets Free and Clear of Liens, and Sale Hearing; (C)
             Approving the Form and Manner of Notice Thereof; (D) Approving Procedures for the
             Assumption and Assignment of Contracts and Leases; (E) Granting Related Relief and
             (II) (A) Authorizing and Approving the Sale of Substantially All the Debtors’ Assets
             Free and Clear of All Liens, Claims, Interests, and Encumbrances; (B) Authorizing and
             Approving the Assumption and Assignment of Certain Contracts and Leases; and (C)
             Granting Related Relief [D.I. 110, filed September 20, 2019]

         D. Limited Objection of Federal Realty Investment Trust, The Forbes Company, The
            Macerich Company, and the Related Companies to the Debtors’ Motion for Entry of
            an Order: (I) (A) Approving Bidding Procedures and Protections in Connection with a
            Sale of Substantially All of Debtors’ Assets Free and Clear of Liens, and Sale Hearing;
            (C) Approving the Form and Manner of Notice Thereof; (D) Approving Procedures for
            the Assumption and Assignment of Contracts and Leases; (E) Granting Related Relief
            and (II) (A) Authorizing and Approving the Sale of Substantially All the Debtors’
            Assets Free and Clear of All Liens, Claims, Interests, and Encumbrances; (B)
            Authorizing and Approving the Assumption and Assignment of Certain Contracts and
            Leases; and (C) Granting Related Relief [D.I. 128, filed September 23, 2019]

         E. Objection [by Bristol Investment Fund, Ltd.] to Debtors’ Motion for Entry of an Order:
            (I) (A) Approving Bidding Procedures and Protections in Connection with a Sale of
            Substantially All of Debtors’ Assets Free and Clear of Liens, and Sale Hearing; (C)
            Approving the Form and Manner of Notice Thereof; (D) Approving Procedures for the
            Assumption and Assignment of Contracts and Leases; (E) Granting Related Relief and
            (II) (A) Authorizing and Approving the Sale of Substantially All the Debtors’ Assets
            Free and Clear of All Liens, Claims, Interests, and Encumbrances; (B) Authorizing and
            Approving the Assumption and Assignment of Certain Contracts and Leases; and (C)
            Granting Related Relief [D.I. 129, filed September 23, 2019]

         F. Joinder of the Taubman Landlords to the Limited Objection of Federal Realty
            Investment Trust, The Forbes Company, The Macerich Company, and the Related
            Companies to the Debtors’ Motion for Entry of an Order: (I) (A) Approving Bidding
            Procedures and Protections in Connection with a Sale of Substantially All of Debtors’
            Assets Free and Clear of Liens, and Sale Hearing; (C) Approving the Form and Manner
            of Notice Thereof; (D) Approving Procedures for the Assumption and Assignment of
            Contracts and Leases; (E) Granting Related Relief and (II) (A) Authorizing and
            Approving the Sale of Substantially All the Debtors’ Assets Free and Clear of All
            Liens, Claims, Interests, and Encumbrances; (B) Authorizing and Approving the
            Assumption and Assignment of Certain Contracts and Leases; and (C) Granting
            Related Relief [D.I. 130, filed September 23, 2019]


         G. United States Trustee’s Objection to Debtors’ Motion for Entry of an Order: (I) (A)
            Approving Bidding Procedures and Protections in Connection with a Sale of
            Substantially All of Debtors’ Assets Free and Clear of Liens, and Sale Hearing; (C)
            Approving the Form and Manner of Notice Thereof; (D) Approving Procedures for
            the Assumption and Assignment of Contracts and Leases; (E) Granting Related Relief

                                                 2
11272756/3
                  Case 19-11973-MFW          Doc 193     Filed 10/03/19     Page 3 of 5



               and (II) (A) Authorizing and Approving the Sale of Substantially All the Debtors’
               Assets Free and Clear of All Liens, Claims, Interests, and Encumbrances; (B)
               Authorizing and Approving the Assumption and Assignment of Certain Contracts and
               Leases; and (C) Granting Related Relief [D.I. 162, filed September 27, 2019]

         H. Omnibus Objection of the Official Committee of Unsecured Creditors to the Debtors’
            Motions for (I) a Final Order Authorizing Postpetition Financing and (II) an Order
            Approving Bidding Procedures and Stalking Horse Agreement [D.I. 166, filed
            September 27, 2019]

         I. Reply in Support of Debtors' Motion for Entry of an Order: (I) (A) Approving Bidding
            Procedures and Protections in Connection with a Sale of Substantially All of Debtors'
            Assets Free and Clear of Liens, Claims, Encumbrances, and Interests; (B) Scheduling
            an Auction and Sale Hearing; (C) Approving the Form and Manner of Notice Thereof;
            (D) Approving Procedures for the Assumption and Assignment of Contracts and
            Leases; and (E) Granting Related Relief and (II) (A) Authorizing and Approving the
            Sale of Substantially All of the Debtors' Assets Free and Clear of All Liens, Claims,
            Interests, and Encumbrances; (B) Authorizing and Approving the Assumption and
            Assignment of Certain Contracts and Leases; and (C) Granting Related Relief [D.I.
            190, filed October 2, 2019]

         Related Documents:
          A. Debtors’ Motion for Entry of an Order Shortening the Notice Period [D.I. 63, filed
             September 10, 2019]

             B. Order Shortening the Notice Period [D.I. 66; signed September 11, 2019]

             C. Notice of Hearing and Response Deadline with Respect to the Debtors’ Bid
                Procedures Motion [D.I. 69, filed September 11, 2019]

             D. Declaration of Lance Miller in Support of Debtors' Reply in Support of Debtors'
                Motion for Entry of an Order: (I) (A) Approving Bidding Procedures and Protections
                in Connection with a Sale of Substantially All of Debtors' Assets Free and Clear of
                Liens, Claims, Encumbrances, and Interests; (B) Scheduling an Auction and Sale
                Hearing; (C) Approving the Form and Manner of Notice Thereof; (D) Approving
                Procedures for the Assumption and Assignment of Contracts and Leases; and (E)
                Granting Related Relief and (II) (A) Authorizing and Approving the Sale of
                Substantially All of the Debtors' Assets Free and Clear of All Liens, Claims, Interests,
                and Encumbrances; (B) Authorizing and Approving the Assumption and Assignment
                of Certain Contracts and Leases; and (C) Granting Related Relief [D.I. 191, filed
                October 2, 2019]

         Status: This matter is going forward.

2. Motion of Debtors Pursuant to Sections 105, 361, 362, 363, 364, and 507 of the Bankruptcy
   Code, Bankruptcy Rule 4001, and Local Rule 4001-2, for Interim and Final Orders (I)
   Authorizing Debtors to Obtain Postpetition Financing and Use Cash Collateral; (II) Granting

                                                     3
11272756/3
                  Case 19-11973-MFW         Doc 193     Filed 10/03/19    Page 4 of 5



    Liens and Super-Priority Claims and Adequate Protection; (III) Scheduling a Final Hearing;
    (IV) Modifying the Automatic Stay; and (V) Granting Related Relief [D.I. 21, filed September
    6, 2019]

    Objection/Response Deadline: September 17, 2019 at 4:00 p.m., extended to September 23,
    2019 at 4:00 p.m. (ET) for Official Committee of Unsecured Creditors, Short Hills,
    International Market Place, ShopCore Properties, Domain Northside Retail, The Macerich
    Company, The Forbes Company, A/R Retail, LLC, and Federal Realty Investment Trust.

    Objection/Responses Filed:
        A. Bristol Investment Fund, Ltd.’s Objection and Reservation of Rights to Entry of a
            Final Order Approving Debtors’ Motion for Order (I) Authorizing the Debtors to
            Obtain Postpetition Secured Financing, (II) Granting Related Liens and Superpriority
            Administrative Expense Status, (III) Granting Adequate Protection, (IV) Modifying
            the Automatic Stay, and (V) Authorizing the Debtors’ Use of Cash Collateral and (VI)
            Scheduling a Final Hearing [D.I. 93, filed September 16, 2019]

             B. Notice of Filing of Corrected Exhibit B [D.I. 94, filed September 17, 2019]

             C. Informal comments received from Official Committee of Unsecured Creditors and
                various landlords.

             D. Omnibus Objection of the Official Committee of Unsecured Creditors to the Debtors’
                Motions for (I) a Final Order Authorizing Postpetition Financing and (II) an Order
                Approving Bidding Procedures and Stalking Horse Agreement [D.I. 166, filed
                September 27, 2019]

Related Documents:
        A. Declaration of Adam Meislik in Support of Debtors’ Motion for Entry of Interim and
           Final Orders Authorizing Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 361,
           362 and 364 and Use of Cash Collateral [D.I. 22, filed September 6, 2019]

             B. Interim Order (I) Authorizing the Debtors to Obtain Postpetition Secured Financing,
                (II) Granting Liens and Superpriority Administrative Expense Status, (III) Granting
                Adequate Protection, (IV) Modifying the Automatic Stay, and (V) Authorizing the
                Debtors’ Use of Cash Collateral and (VI) Scheduling a Final Hearing [D.I. 71; signed
                September 11, 2019]

             C. Notice of Hearing [D.I. 74, filed September 11, 2019]

             D. Debtors’ Reply in Support of Motion for a Final Order Authorizing Postpetition
                Financing [D.I. 177, filed September 30, 2019]

             E. Declaration of Lance Miller in Support of Debtors’ Reply in Support of Motion for
                a Final Order Authorizing Postpetition Financing [D.I. 178, filed September 30,
                2019]


                                                    4
11272756/3
                  Case 19-11973-MFW        Doc 193      Filed 10/03/19   Page 5 of 5



             F. Declaration of Adam Meislik in Support of Debtors’ Reply in Support of Motion for
                a Final Order Authorizing Postpetition Financing [D.I. 179, filed September 30,
                2019]

         Status: This matter is going forward.



 Dated: October 3, 2019                               MORRIS JAMES LLP

                                                      /s/ Brya M. Keilson
                                                      Brya M. Keilson (DE Bar No. 4643)
                                                      Eric J. Monzo (DE Bar No. 5214)
                                                      500 Delaware Avenue, Suite 1500
                                                      Wilmington, DE 19801
                                                      Telephone: (302) 888-6800
                                                      Facsimile: (302) 571-1750
                                                      E-mail: bkeilson@morrisjames.com
                                                      E-mail: emonzo@morrisjames.com

                                                             and

                                                      SHULMAN HODGES & BASTIAN
                                                      Alan J. Friedman, Esquire
                                                      Ryan O’Dea, Esquire
                                                      100 Spectrum Center Drive, Suite 600
                                                      Irvine, CA 92618
                                                      Telephone: (949) 427-1654
                                                      Facsimile: (949) 340-3000
                                                      E-mail: afriedman@shbllp.com
                                                      E-mail: rodea@shbllp.com

                                                      Proposed Counsel to the Debtors and
                                                      Debtors in Possession




                                                  5
11272756/3
